In a mortgage foreclosure action, the defendants appeal from an order of the Supreme Court, Dutchess County (Hillery, J.), dated January 28, 1994, which denied their motion for reargument of their motion to vacate a judgment of foreclosure and sale which was determined by an order of the same court dated December 2, 1993.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument.
The defendants’ motion must be considered a motion to reargue rather than a motion to renew, because they presented no new facts which existed at the time of the original motion but which for some reason were not known to them (see, Schumer v Levine, 208 AD2d 605; Caffee v Arnold, 104 AD2d 352). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.